Citation Nr: 0719683	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral eye 
strain.

3.  Entitlement to service connection for mercury poisoning.

4.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a back 
disability has been submitted.

5.  Entitlement to an increased compensable disability rating 
for neurodermatits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the veteran's 
claims.  

The Board notes that on her VA Form 9, the veteran indicated 
that she wished to participate in a Board videoconference 
hearing at her RO.  She was subsequently scheduled for a 
Board hearing in April 2006 but later cancelled such.  The 
veteran's representative issued a letter, dated on the day of 
the scheduled hearing, indicating that due to unforeseen 
circumstances, the veteran was unable to attend her hearing 
but wished to reschedule.  It appears that no additional 
attempt was made to reschedule the veteran's hearing.  
Affording the veteran the benefit of the doubt, these claims 
must be remanded to the AMC/RO to reschedule the veteran's 
videoconference hearing.



Accordingly, the case is REMANDED for the following action:

This claim is remanded to the AMC/RO to schedule the 
veteran for 
a hearing before a member of the Board at the RO (a 
video conference hearing).  After the hearing has been 
held, the case should be returned directly to the Board 
for further consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

